1933 Act File No. 33-50773 1940 Act File No. 811-7115 Form N-1A SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. Post-Effective Amendment No. 54 and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 58 FEDERATED TOTAL RETURN SERIES, INC. (Exact Name of Registrant as Specified in Charter) Federated Investors Funds 4000 Ericsson Drive Warrendale, PA 15086-7561 (Address of Principal Executive Offices) (412) 288-1900 (Registrant’s Telephone Number, including Area Code) John W. McGonigle, Esquire Federated Investors Tower Pittsburgh, Pennsylvania15222-3779 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box): immediately upon filing pursuant to paragraph (b) X on January 28, 2011 pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1) on pursuant to paragraph (a)(1) 75 days after filing pursuant to paragraph (a)(2) on pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Federated Total Return Bond Fund A Portfolio of Federated Total Return Series, Inc. PROSPECTUS January CLASS A SHARES (TICKER TLRAX)CLASS B SHARES (TICKER TLRBX)CLASS C SHARES (TICKER TLRCX) A mutual fund seeking to provide total return by investing primarily in a diversified portfolio of investment-grade fixed-income securities. As with all mutual funds, the Securities and Exchange Commission (SEC) has not approved or disapproved these securities or passed upon the adequacy of this Prospectus. Any representation to the contrary is a criminal offense. Fund Summary Information 1 What are the Fund's Investment Strategies? 7 What are the Principal Securities in Which the Fund Invests? 9 What are the Specific Risks of Investing in the Fund? 17 What Do Shares Cost? 21 How is the Fund Sold? 29 Payments to Financial Intermediaries 30 How to Purchase Shares 33 How to Redeem and Exchange Shares 35 Account and Share Information 38 Who Manages the Fund? 42 Legal Proceedings 44 Financial Information 45 Appendix A: Hypothetical Investment and Expense Information 49 Table Of Contents Fund Summary Information Federated Total Return Bond Fund RISK/RETURN SUMMARY: INVESTMENT OBJECTIVE The Fund's investment objective is to provide total return. RISK/RETURN SUMMARY: FEES AND EXPENSES This table describes the fees and expenses that you may pay if you buy and hold Class A Shares, Class B Shares and Class C Shares of the Fund. You may qualify for certain sales charge discounts if you and your family invest, or agree to invest in the future, at least $100,000 in certain classes (e.g., Class A Shares) of Federated funds. More information about these and other discounts is available from your financial professional and in the “What Do Shares Cost?” section of the Prospectus on page Shareholder Fees (fees paid directly fromyour investment)Class AClass BClass C Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price)4.50%NoneNone Maximum Deferred Sales Charge (Load) (as a percentage of original purchase price or redemption proceeds, as applicable)0.00%5.50%1.00% Maximum Sales Charge (Load) Imposed on Reinvested Dividends (and other Distributions) (as a percentage of offering price)NoneNoneNone Redemption Fee (as a percentage of amount redeemed, if applicable)NoneNoneNone Exchange FeeNoneNoneNone Annual Fund Operating Expenses (expenses thatyou pay each year as a percentage of the value ofyour investment)Management
